Title: To Thomas Jefferson from Edward Dowse, 29 August 1793
From: Dowse, Edward
To: Jefferson, Thomas



Sir
Boston 29th. August 1793

I am just arrived from Europe, and the letter which your Excellency, did me the honour to write, is now before me.
I was under some hesitation whether I ought to have, sent you the China, after having delay’d it so long, and in which time it was natural to suppose you would supply yourself elswhere. But I assure you Sir, your returning it, will not be of the least disadvantage to me; on the contrary, a benefit. You will therefore be pleased to deliver it to the order of Messrs. Mc.Call & Plumsted who will repay you whatever expences of Freight or other Charges you may have been at.
I return you many thanks for the obliging expressions of your Letter, and remain with respectful attachment, Sir, Your most Obedient & Most humble Servant

Edward Dowse


P.S. Will you be pleased to order the inclosed Letters to be left at the Post Office—and oblige Sir, Your most respectful & Obt. Servant
E. Dowse

